Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered. By way of this submission, Applicant has amended claim 37.
Claims 37, 48, 62-64, and 67-76 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated May 18, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 19, 2022 was filed after the mailing date of the first Office action on the merits on October 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37, 62-64, and 67-70, and 73 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
Applicant argues that the claims as amended have a structure that distinguishes them from naturally occurring cells, including the naturally occurring CD33 variants that completely lack exon 2 of CD33, as described in Hernandez-Caselles. 
Applicant's arguments have been considered fully but are not found to be persuasive.
Under the broadest reasonable interpretation of claim 37, the variant of CD33 is not limited to only human CD33. Orthologs of CD33 are widely known in the art, for example, by Tchilian (Blood. 1994 Jun 1;83(11):3188-98). Figure 2A of Tchilian shows a sequence alignment of the human and mouse CD33 sequences. The amino acid residues of positions 248-255 (SGKQETRA) which are encompassed by SEQ ID NOs: 8, 10, 11, and 13, are clearly different. As such, the naturally occurring mouse CD33 lacks the epitopes described by claim 37. The mouse CD33 would also inherently lack the sequences of SEQ ID NOs: 9 and 12, as evidenced by Tchilian. The claims as written would therefore encompass the naturally occurring mouse CD33.
This rejection is therefore maintained.
The addition of the Tchilian reference is in response to Applicant's amendments to the claims in the reply dated September 19, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 37, 62-64, 69-70, and 73 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez-Caselles (J Leukoc Biol. 2006 Jan;79(1):46-58). 
Applicant's amendments to the claims have addressed this issue, and this rejection is thereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37, 48, 62-64, and 67-76 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US20170326179A1) in view of Laszlo (Oncotarget. 2016 Jul 12;7(28):43281- 43294) and Kim, (Mol Cells. 2016 Jun 30;39(6):460-7, cited previously).
Applicant argues that the references do not teach or suggest all of the features of the amended claims, and one of ordinary skill in the art would not have been motivated to modify the disclosure of the cited references to achieved the claimed invention. 
Applicant's arguments have been considered fully but are not found to be persuasive.
Mukherjee teaches variants of CD33 in which a portion of the immunoglobulin C domain of CD33 is deleted (para. 0140). According to Figure 2A and 1B of Tchilian, the amino acid residues of positions 248-255 (SGKQETRA) which are encompassed by SEQ ID NOs: 8, 10, 11, and 13 are part of the immunoglobulin C domain of CD33, as they directly precede the transmembrane domain. 
Additionally, as stated above, the claims are not necessarily limited to human hematopoietic cells. Applicant's specification at page 37 contemplates hematopoietic stem cells from a mouse, among other animals. 
Mukherjee teaches mouse hematopoietic stem cells that are gene edited to contain a CD33 variant (para. 0130-0131 and 0136-0141, "[T]he HSCs are obtained from a subject, such as a mammalian subject. In some embodiments, the mammalian subject is a non-human primate, a rodent (e.g., mouse or rat). … In some embodiments, the hematopoietic cell expressing a portion (e.g. a truncated protein) of the cell-surface lineage-specific antigen... In some embodiments, the cell-surface lineage-specific antigen is CD33. The predicted structure of CD33 includes two immunoglobulin domains, an IgV domain and an IgC2 domain. In some embodiments, a portion of the immunoglobulin C domain of CD33 is deleted.").
The mouse CD33 would also inherently lack the sequences of SEQ ID NOs: 9 and 12, as evidenced by Tchilian. 
The use of a mouse CD33, as taught by Mukherjee, would render obvious every aspect of the claims.
This rejection is therefore maintained.
The addition of the Tchilian reference is in response to Applicant's amendments to the claims in the reply dated September 19, 2022.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644